NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11889

              KERR CARRINGTON   vs.   COMMONWEALTH.



                       December 11, 2015.


   Supreme Judicial Court, Superintendence of inferior courts.


     Kerr Carrington appeals from a judgment of a single justice
of this court denying his petition for relief under G. L.
c. 211, § 3. Carrington was convicted in 2010 of several
criminal offenses. His convictions were affirmed by the Appeals
Court, and we denied further appellate review. Commonwealth v.
Carrington, 84 Mass. App. Ct. 1101, S.C., 466 Mass. 1103 (2013).
In his G. L. c. 211, § 3, petition, Carrington challenged
various asserted errors in the criminal proceedings. The single
justice denied relief without a hearing. We affirm.

     Carrington has filed a memorandum and appendix pursuant to
S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), which
requires a petitioner seeking relief from an interlocutory
ruling of the trial court to "set forth the reasons why review
of the trial court decision cannot adequately be obtained on
appeal from any final adverse judgment in the trial court or by
other available means." That rule does not apply here, as the
charges against Carrington have gone to final judgment.
Nonetheless, it is clear that Carrington had, and exercised, an
adequate opportunity to obtain review in the ordinary appellate
process. Moreover, he remains free to file a motion for a new
trial pursuant to Mass. R. Crim. P. 30, as appearing in 435
Mass. 1501 (2001), and to appeal from any adverse ruling
thereon. "The court's extraordinary power of general
superintendence under c. 211, § 3, is 'exercised sparingly, not
as a substitute for the normal appellate process or merely to
provide an additional layer of appellate review after the normal
                                                                 2


process has run its course.'" Doyle v. Commonwealth, 472 Mass.
1002, 1003 (2015), quoting Norris v. Commonwealth, 447 Mass.
1007, 1008 (2006).

                                  Judgment affirmed.


    The case was submitted on briefs.
    James P. McKenna for the petitioner.